Citation Nr: 0637290	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  02-15 296	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active military service from May 1951 to May 1953.  He died 
on March [redacted], 1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to service 
connection for the cause of the veteran's death and denied 
eligibility for Dependents' Educational Assistance (DEA).  
Subsequently, the case was transferred to the Atlanta, 
Georgia RO.  In a September 2002 VA Form 9, the appellant 
indicated that she was only appealing the denial of service 
connection for the cause of the veteran's death.  Therefore, 
the denial of DEA is not before the Board.  

The Board remanded the case, in January 2004, to the RO for 
additional development and remanded the case, in May 2006, 
for a Board hearing via Video Conference.  In August 2006, 
the appellant and her son testified at a Video Conference 
hearing at the RO before the undersigned Veterans Law Judge; 
a copy of the hearing transcript is associated with the 
record.  This case is now before the Board for further 
appellate consideration.  

The appellant's claim for service connection for the cause of 
the veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.  VA will notify the appellant if further 
action is required on her part.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a July 1979 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant was informed 
of this decision the same month, but did not file a notice of 
disagreement (NOD) within one year of notification.

2.  Evidence added to the record since the July 1979 rating 
decision is, either by itself or in connection with evidence 
already of record, so significant that it must be considered 
to decide fairly the merits of the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The July 1979 decision, denying service connection for 
the cause of the veteran's death, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
July 1979 rating decision sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
cause of death claim without first deciding whether the VA's 
notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening her service-connection claim for the 
cause of the veteran's death, and the decision at this point 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  Whether new and material 
evidence has been presented is a material legal issue that 
the Board is required to address on appeal.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in a July 1979 
decision, the RO initially denied service connection for the 
cause of death.  The appellant was informed of this decision 
the same month and did not submit a NOD within one year of 
notification.  Therefore, the July 1979 decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2006).  In May 2000, the appellant 
asked to reopen her claim for service connection for the 
cause of the veteran's death.  In an October 2001 rating 
decision, the subject of this appeal, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, once the definition of new and material evidence is 
satisfied and the claim is reopened, the Board may then 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  38 U.S.C.A. §§ 5108, 
5103A(f) (West 2002 & Supp. 2006).
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  
The evidence secured since the July 1979 decision includes VA 
treatment records from September 1973 to February 1979, 
service medical records, and lay statements from the 
appellant, her son, hearing testimony and an affidavit from 
her daughter attesting to the fact that the veteran's 
service-connected back disability was so severe that it may 
be linked to hypertension, his cause of death.  Also, the 
evidence indicates that the veteran was hospitalized in 1970 
for paralysis of his legs due to his back disability and was, 
again, hospitalized for severe hypertension.  This evidence 
is clearly new, in that it is not redundant of other evidence 
previously considered and material to the issue under 
consideration since the severity of the veteran's back 
disability may have been a cause of hypertension, which led 
to his death.  As such this evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  Accordingly, the appellant's service-connection claim 
for the cause of the veteran's death is reopened.


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death has been received and the claim is reopened.  
To this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death, the claim is REMANDED for de novo review.

The duty to assist includes providing a VA medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In the present appeal, a 
certificate of death indicates that the veteran died on March 
[redacted], 1979 from occlusive coronary artuiorduoris due to 
hypertension.  At the time of his death, the veteran was 
service-connected for a back disability.  VA treatment 
records show that the veteran was diagnosed with hypertension 
in July 1967.  Medical records and lay statements from the 
veteran's family further show that he continued to suffer 
from and was hospitalized for hypertension and his service-
connected back disability.  In August 2006, at a Video 
Conference hearing, the appellant and her son testified that 
the veteran's service-connected back disability contributed 
to his development of hypertension.  On remand, a VA medical 
opinion should be sought regarding whether the veteran's 
service-connected back disability contributed to his 
hypertension, which is the cause of his death.

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by an 
appropriate specialist so as to express an 
opinion as to whether a disease or injury 
incurred in service caused or contributed 
to the ultimate cause of the veteran's 
death.  Additionally, the examiner should 
furnish an opinion with supporting 
rationale, as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the veteran's service-
connected back disability contributed to 
the development of hypertension, which 
caused, hastened, or substantially and 
materially contributed to his death. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  After completion of the above, VA 
should readjudicate the appellant's claim.  
If any determination remains unfavorable 
to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


